[Cite as Shipman v. Shipman, 2015-Ohio-4419.]




                     IN THE COURT OF APPEALS OF OHIO
                         THIRD APPELLATE DISTRICT
                             PAULDING COUNTY




ROBBIN SHIPMAN,                                         CASE NO. 11-14-10

       PLAINTIFF-APPELLEE,

      v.
                                                        OPINION
LINDA M. SHIPMAN,

       DEFENDANT-APPELLANT.



               Appeal from Paulding County Common Pleas Court
                          Domestic Relations Division
                          Trial Court No. DIV-12-008

                                    Judgment Affirmed

                          Date of Decision: October 26, 2015



APPEARANCES:

        Billy D. Harmon for Appellant

        Ian A. Weber for Appellee
Case No. 11-14-10


WILLAMOWSKI, J.

       {¶1} Defendant-appellant, Linda Shipman (“Linda”), brings this appeal

from the judgment of the Common Pleas Court of Paulding County, Ohio,

Domestic Relations Division, granting divorce upon complaint filed by Plaintiff-

appellee,   Robbin    Shipman     (“Robbin”),   allocating   parental   rights   and

responsibilities over the parties’ minor children, awarding child support, dividing

the parties’ remaining marital property, and overruling Linda’s contempt motions.

For the reasons that follow, we affirm the trial court’s judgment.

                       Factual and Procedural Background

       {¶2} Linda and Robbin were married on December 3, 2005. On January

17, 2012, Robbin filed a complaint for divorce. (R. at 1.) At the time, the parties

had one minor child together, C.S., and Linda was pregnant with the second child.

According to the Complaint, Linda “informed [Robbin] that he is not the unborn

child’s biological father.” (Id.) Robbin requested an order designating him the

temporary and permanent residential parent of C.S. Similarly, Linda requested to

be named the residential parent of C.S. and asked to be awarded child support

from Robbin during the pendency of the proceedings. (Id.; R. at 22.) The trial

court ordered Robbin to move out of the marital residence and referred the matter

for mediation. (R. at 15.)

       {¶3} In March 2012, the parties attended mediation and agreed to a shared

parenting plan. (See R. at 23, Ex.) Subsequently, the trial court designated

                                        -2-
Case No. 11-14-10


parenting time for the parties and restricted the parties from allowing C.S. to be in

the presence of either party’s boyfriend or girlfriend. (R. at 24.) Additionally, the

trial court ordered Robbin to pay Linda the sum of $69.04 per month as and for

child support of C.S. (R. at 27.)

       {¶4} Linda gave birth to her second child, A.S., in May 2012. The child

was given the last name of Linda’s boyfriend, Joe Wort, who was also listed on

the child’s birth certificate. Upon the trial court’s order, a DNA testing was

conducted in order to determine whether Robbin was the child’s biological father.

(See R. at 20.) The test results indicated that Robbin was the child’s father. (R. at

28.) Accordingly, Robbin requested an order for visitation with the infant child

and an order establishing child support. (R. at 29.) Further, Robbin requested an

order for a change of the child’s name and birth certificate, to reflect Robbin as the

child’s father. (Id.)

       {¶5} In August 2012, Linda filed a motion requesting that Robbin not be

allowed to visit with A.S. because she claimed that the child had been conceived

as a result of a sexual assault by Robbin. (R. at 38.) In particular, Linda alleged

that she had not “engaged in sexual relations with [Robbin] since March of 2011”

and therefore, she “believe[d]” that Robbin sexually assaulted her, which resulted

in the pregnancy at issue. (Id., Aff.) In response, Robbin requested an order

requiring Linda to submit herself to a mental examination. (R. at 40.) Following a




                                        -3-
Case No. 11-14-10


hearing1 on this matter the trial court granted Robbin visitations with the infant

son. (See R. at 39, 41, 46.) Later, the trial court also ordered A.S.’s name change

and correction of his birth certificate. (R. at 67.) No child support for A.S. was

ordered at this time.

           {¶6} Also in August 2012, Linda filed a motion requesting “an order

appointing Dr. Stephen Ross of Fort Wayne, Indiana for purposes of a custody

evaluation for the minor children.” (R. at 32.) Despite Robbin’s opposition, the

trial court granted the motion and ordered Linda to pay Dr. Ross’s retainer. (R. at

30, 35.) After Linda paid a $4,000.00 retainer and Dr. Ross’s service agreement

was received by the parties, Robbin filed a motion requesting relief “from the

obligation of undergoing the evaluation, testing, interviewing, home visits,

document and questionnaire submission, and ‘other activities’ required by Dr.

Stephen Ross.” (R. at 58.) Robbin explained that Dr. Ross’s services, which were

estimated to exceed the initial $4,000.00 retainer, were very costly and created an

unnecessary inconvenience of traveling to Fort Wayne, Indiana, for appointments.

(Id.) Robbin suggested an alternative solution of appointing a guardian ad litem.

(Id.) The trial court scheduled this matter for a hearing, but prior to the hearing

Linda filed a motion to show cause against Robbin. (R. at 60.) In her motion,

Linda alleged that Robbin failed to comply with the trial court’s order from

August 20, 2012, by canceling an appointment with Dr. Ross. (Id.) Of note, the

1
    The transcript of that hearing is not in the record on appeal.

                                                        -4-
Case No. 11-14-10


trial court’s August 20, 2012 judgment entry only ordered the appointment of Dr.

Ross and payment for his services. (See R. at 35.) After a hearing, the trial court

determined that Dr. Ross should continue his psychological evaluation and that

C.S. should attend counseling with Dr. Gilbert Butler (“Dr. Butler”). (R. at 75.)

           {¶7} In May 2013, the trial court issued an order instructing the parties to

“file their tax returns in the most efficient manner” and “place the tax refund in

counsel for Defendant’s escrow account pending further court order.” (R. at 75.)

It appears, however, that the money from the tax refund was deposited into

Robbin’s attorney’s escrow account instead of Linda’s attorney’s escrow account.

(See R. at 80.) In September 2013, Robbin’s attorney withdrew from the case,

causing Linda to file a motion to transfer funds into her attorney’s escrow account.

(Id.) This matter was assigned for a hearing on February 20, 2014, but before that,

in January 2014, Linda filed a motion to show cause, alleging that Robbin violated

the court’s order by authorizing “his tax refunds be utilized towards his

outstanding statement.”               (R. at 89.)       The parties appeared at the hearing on

February 20, 2014,2 and the trial court ordered a mediation session with a family

specialist. (See R. at 90.)

                                               Final Hearing

           {¶8} The trial court conducted a final hearing in the case, which took place

on two days, May 14, 2014, and June 20, 2014. The trial court heard testimony of

2
    No transcript of that hearing appears in the record on appeal.

                                                       -5-
Case No. 11-14-10


Robbin and Linda regarding their claims for permanent custody of the children.

Additionally, Robbin testified about the reasons why he canceled his first

appointment with Dr. Ross. Linda testified about her employment and earnings.

She testified about her treatment for depression and anxiety, as well as her history

with depression and anxiety. The parties also testified about the 2012 tax return.

       {¶9} Additionally, the following witnesses testified on Robbin’s behalf:

Chuck Starry—Linda’s brother, Stephanie McCullough—Robbin’s sister, Brian

Rittenhouse—Robbin’s former neighbor and Linda’s current neighbor, who is also

the father of C.S.’s best friend, and Keith Shipman—Robbin’s brother. Robbin’s

witnesses testified about their positive opinion on Robbin’s parenting skills and

negative opinion on Linda’s parenting skills, including conflicts between Linda

and C.S. There was also testimony about Linda’s mental instability issues and her

relationships with other men. Additionally, Lynette Bail—C.S.’s teacher testified

about her positive relations with both parents and with C.S.

       {¶10} Linda called Dr. Butler—C.S.’s treating therapist, Denise Coleman—

C.S.’s school secretary, Timothy Manz—elementary principal at C.S.’s school,

Whitney Snider—Linda’s daughter, and Arlene Hootman—Linda’s mother. Dr.

Butler gave his testimony about C.S.’s need for further treatment. Whitney and

Arlene expressed positive opinion on Linda’s parenting skills and criticism of

Robbin’s parenting skills. Ms. Coleman noted that in her interactions with Linda

“it wasn’t always pleasant,” but things have been better.       (Tr. at 261.)   Ms.

                                        -6-
Case No. 11-14-10


Coleman also submitted C.S.’s school attendance records, which indicated that

C.S. was tardy or missed school while in the care of each of the parents. (See Ex.

3.) Neither school official noted particular problems in their interactions with

Robbin.

       {¶11} In addition, the parties stipulated to the admission of Dr. Ross’s

report regarding his custody evaluation. Among the relevant things in Dr. Ross’s

report were concerns over Linda’s mental issues, which included hospitalization

for depression and suicidal thoughts. The psychological tests administered by Dr.

Ross indicated “a number of behavioral and emotional problems warranting

continued treatment.” (Joint Ex. 1 at 30-31.) No concerns were noted regarding

Robbin’s mental health functioning. Dr. Ross mentioned difficulties in the parent-

child relationship between Linda and C.S. He expressed concerns “about Linda’s

rationale for involving Joe Wort in the children’s lives before there being a more

definite resolution in this divorce case.” (Id. at 31.) Dr. Ross was further troubled

that Linda considered moving to North Carolina, where Joe Wort lives, without

regard to the boys’ relationship with Robbin. Dr. Ross was “concerned about

parental supervision on Linda’s part,” and mentioned a fire in her garage caused

by C.S. and his friend. (Joint Ex. 1 at 20.) During his home visits, Dr. Ross

noticed alcohol bottles in Linda’s house and concluded that she smoked in the

presence of the children. Dr. Ross also noted that “Linda’s home was in a state of

disarray” and had a recent flea infestation problem. (Id. at 20-21.)

                                        -7-
Case No. 11-14-10


        {¶12} No safety concerns were noted in Robbin’s household. There was no

evidence of drugs, alcohol, or cigarettes. Robbin’s “home appeared to be neat,

clean, and relatively organized.” (Id. at 20.) In spite of Linda’s allegations that

Robbin abused marijuana, a random drug test administered by Dr. Ross came back

negative for the presence of this substance. In conclusion, Dr. Ross recommended

that Robbin “be nominated as the parent more capable of making decisions that

are in the best interests of the children.” (Id. at 31.)

                                   Judgment Entry

        {¶13} On July 10, 2014, the trial court issued a partial judgment entry in

which the trial court granted Robbin a divorce from Linda and divided the parties’

marital property pursuant to their agreement. (R. at 94.) On October 8, 2014, the

trial court issued a twenty-page judgment entry, addressing all remaining matters

in the case. (R. at 96.) As relevant to this appeal, the trial court designated

Robbin as the residential parent of C.S. and A.S., and granted Linda parenting

time with the children. (Id. at 6.) The trial court ordered Robbin to pay back child

support for A.S. for the time period between October 1, 2012, and October 12,

2014.    (Id. at 10.)    Since this order resulted in “substantial child support

arrearage,” the trial court decided that this obligation would be satisfied from the

funds of the 2012 tax refund, as further discussed below. (Id.) The trial court

further ordered Linda to pay child support in the amount of $68.29 per month,

commencing on October 12, 2014. (Id. at 11.) The amount of child support

                                          -8-
Case No. 11-14-10


deviated from the standard guideline amount “due to the additional time [Linda]

has with the children,” which the trial court determined to be “50% shared

parenting calculation.” (Id.) Linda was to claim C.S., and Robbin was to claim

A.S. for the tax dependency exemption each year, and when C.S. was no longer

capable of being claimed, the parties were to alternate the tax exemption for A.S.

only.

        {¶14} With respect to the proceeds of the 2012 tax refund, the trial court

found that Robbin had received a total of $778.00, which he used “for his own

benefits to pay his former attorney.” (Id. at 15.) Linda had received a total of

$8,234.00, “all of which [she] retained for herself.” (Id. at 16.) The trial court

determined that the total amount of the 2012 income tax refund, $9,012.00, should

be divided equally between the parties. As a result, the trial court arrived at the

following calculation. Each party should have received $4,506.00 from the 2012

tax refund. Because Robbin had already retained $778.00 and Linda had already

retained $8,234.00, Robbin was entitled to $3,728.00 from Linda, to arrive at the

amount of $4,506.00 allocated to each party. Instead of ordering Linda to pay this

amount to Robbin, however, the trial court used this sum to satisfy Robbin’s past

child support obligation for the time period between October 1, 2012, and October

12, 2014.

        {¶15} Lastly, the trial court overruled Linda’s motions for contempt,

finding that Robbin should not be held in contempt for canceling the December

                                       -9-
Case No. 11-14-10


2012 appointment with Dr. Ross because he “was following the advice of his

defense attorney” and he was “ordered to pay the cost of the canceled

appointment.” (Id. at 18.) Furthermore, the trial court found that “there was

insufficient evidence presented” to support a finding of a violation of the court’s

order “for authorizing his tax refunds to be used to pay his outstanding statement

to his former attorney.” (Id. at 19.)

       {¶16} On November 5, 2014, Linda filed this timely appeal, raising the

following assignments of error for our review.

                               Assignments of Error

       I.     The trial court abused its discretion in allocating parental
              rights and responsibilities.

       II.    The trial court abused its discretion in awarding child
              support.

       III.   The trial court abused its discretion in dividing marital
              property.

       IV.    The trial court abused its discretion in overruling
              Defendant’s Motions to Show Cause.

                                 Standard of Review

       {¶17} An appellate review of the trial court’s decision regarding the above

issues is under the abuse of discretion standard.     August v. August, 3d Dist.

Hancock No. 5-13-26, 2014-Ohio-3986, ¶ 20 (child custody, award of child

support, and division of marital property); Schwarck v. Schwarck, 3d Dist.

Auglaize No. 2-11-24, 2012-Ohio-3902, ¶ 26 (allocation of marital assets); Walker

                                        - 10 -
Case No. 11-14-10


v. Walker, 3d Dist. Marion No. 9-12-15, 2013-Ohio-1496, ¶ 38 (contempt). A trial

court will not be found to have abused its discretion unless its decision is contrary

to law, unreasonable, not supported by the evidence, or grossly unsound.

Muckensturm v. Muckensturm, 3d Dist. Hancock No. 5-11-38, 2012-Ohio-3062, ¶

16; Bruce v. Bruce, 3d Dist. Marion No. 9-10-57, 2012-Ohio-45, ¶ 13. With this

standard in mind, we proceed to review Linda’s assignments of error.

 First Assignment of Error—Allocation of Parental Rights and Responsibilities

       {¶18} Linda first challenges the trial court’s decision to designate Robbin

as the residential parent of the children, alleging that this decision was improperly

based on future possibilities. Revised Code 3109.04 governs the trial court’s

award of parental rights and responsibilities. King v. King, 3d Dist. Union No. 14-

11-23, 2012-Ohio-1586, ¶ 8. The statute requires that in allocating the parental

rights and responsibilities, the court “shall take into account that which would be

in the best interest of the children.” R.C. 3109.04(B)(1). It further provides for

options available to the trial court when allocating parental rights and

responsibilities: “primarily to one of the parents” or “to both parents.” R.C.

3109.04(A); see Fisher v. Hasenjager, 116 Ohio St. 3d 53, 2007-Ohio-5589, 876
N.E.2d 546, ¶ 23-24.

       {¶19} Here, neither party filed a shared parenting plan and each parent

wanted to be named the residential parent and legal custodian of the minor

children. R.C. 3109.04 instructs that in this situation, the trial court “shall take

                                       - 11 -
Case No. 11-14-10


into account that which would be in the best interest of the children” and shall

designate one of the parents “as the residential parent and the legal custodian of

the child.” R.C. 3109.04(A)(1) and (B)(1). Further subsections of that statute

spell out ten factors that the court shall consider in order to determine the best

interest of the child. R.C. 3109.04(F)(1). Any additional relevant factors shall be

considered as well. Id.

      In determining the best interest of a child pursuant to this section,
      whether on an original decree allocating parental rights and
      responsibilities for the care of children or a modification of a decree
      allocating those rights and responsibilities, the court shall consider
      all relevant factors, including, but not limited to:

      (a) The wishes of the child’s parents regarding the child’s care;

      (b) If the court has interviewed the child in chambers pursuant to
      division (B) of this section regarding the child’s wishes and concerns
      as to the allocation of parental rights and responsibilities concerning
      the child, the wishes and concerns of the child, as expressed to the
      court;

      (c) The child’s interaction and interrelationship with the child’s
      parents, siblings, and any other person who may significantly affect
      the child’s best interest;

      (d) The child’s adjustment to the child’s home, school, and
      community;

      (e) The mental and physical health of all persons involved in the
      situation;

      (f) The parent more likely to honor and facilitate court-approved
      parenting time rights or visitation and companionship rights;

      (g) Whether either parent has failed to make all child support
      payments, including all arrearages, that are required of that parent

                                      - 12 -
Case No. 11-14-10


       pursuant to a child support order under which that parent is an
       obligor;

       (h) Whether either parent or any member of the household of either
       parent previously has been convicted of or pleaded guilty to any
       criminal offense involving any act that resulted in a child being an
       abused child or a neglected child; whether either parent, in a case in
       which a child has been adjudicated an abused child or a neglected
       child, previously has been determined to be the perpetrator of the
       abusive or neglectful act that is the basis of an adjudication; whether
       either parent or any member of the household of either parent
       previously has been convicted of or pleaded guilty to a violation of
       section 2919.25 of the Revised Code or a sexually oriented offense
       involving a victim who at the time of the commission of the offense
       was a member of the family or household that is the subject of the
       current proceeding; whether either parent or any member of the
       household of either parent previously has been convicted of or
       pleaded guilty to any offense involving a victim who at the time of
       the commission of the offense was a member of the family or
       household that is the subject of the current proceeding and caused
       physical harm to the victim in the commission of the offense; and
       whether there is reason to believe that either parent has acted in a
       manner resulting in a child being an abused child or a neglected
       child;

       (i) Whether the residential parent or one of the parents subject to a
       shared parenting decree has continuously and willfully denied the
       other parent’s right to parenting time in accordance with an order of
       the court;

       (j) Whether either parent has established a residence, or is
       planning to establish a residence, outside this state.

R.C. 3109.04(F)(1). Linda contends that “the trial court relied heavily, if not

exclusively, on factors (e) and (j),” and on speculations about their future

implications, instead of focusing on present factors. (App’t Br. at 9.)




                                        - 13 -
Case No. 11-14-10


       {¶20} Although the statute does not include an express prohibition against

considering future possibilities in making the best interest determination, Linda

cites a 2:1 decision of the Twelfth District Court of Appeals for a proposition that

“[a] custody award based on such future possibilities is contrary to the purpose of

R.C. 3109.04 which is to award custody based on the present circumstances.”

Seibert v. Seibert, 66 Ohio App. 3d 342, 347, 584 N.E.2d 41 (12th Dist.1990); see

also Reinhart v. Allen, 3d Dist. Seneca No. 13-08-42, 2009-Ohio-5277, ¶ 17.

Seibert and Reinhart stand for a proposition that speculations about future

possibilities, while ignoring present circumstances, are contrary to the purpose of

the statute. See Seibert at 347 (noting that a psychologist’s “recommendations

focused upon future possibilities rather than present factors” and reversing the

case because of “the trial court’s reliance upon possible future circumstances

coupled with its failure to consider the child’s tender years”) (emphasis added);

Reinhart at ¶ 14, 17 (affirming the trial court’s refusal to “ ‘speculate’ on where

[mother] may reside in the future,” because “the trial court’s final decision was

based on the totality of the evidence”).

       {¶21} There is no indication that in the instant case, the trial court based its

decision on speculation about future possibilities, while ignoring other

circumstances. On the contrary, a review of the judgment entry discloses that the

trial court discussed in detail each of the factors of R.C. 3109.04(F)(1). (See R. at

96, at 3-6.) Out of the ten factors, the trial court found three to be most relevant.

                                           - 14 -
Case No. 11-14-10


In particular, when discussing factor (d), the child’s adjustment to school, the trial

court expressed its concern “about [Linda] discussing the idea of homeschooling

with [C.S.] during the pendency of this matter.” (R. at 96, at 4.) With respect to

factor (e), the mental and physical health of persons involved, the trial court stated,

that Linda’s mental health “causes the Court concern.” (Id.) The trial court found

that conclusions reached by Dr. Ross in his report were consistent with evidence.

Therefore, relying on Dr. Ross’s report, the trial court noted Linda’s “ ‘behavioral

and emotional problems warranting continued treatment,’ ” “difficulties in the

parent-child relationship,” “concern about Linda’s choice to involve her new

boyfriend (Joe Wort) with the minor children during the pendency of the divorce,”

and “concern about Linda’s choice to discuss a move to North Carolina with

[C.S.].” (Id. at 4-5.) The trial court noted that there were no concerns about

Robbin’s mental health. When discussing factor (j), the trial court recognized that

there are no “immediate plans to move to North Carolina.” (Id. at 6.) It noted,

however, that it took into consideration “an ongoing relationship with Joe Wort,”

who is a resident of North Carolina, and the “discussions” that have “occurred

relating to Linda moving to North Carolina.” (Id.)

       {¶22} A review of the trial court’s judgment entry shows that the concerns

expressed by the trial court related to the present circumstances or Linda’s past

actions. For example, Linda’s actions of discussing the idea of homeschooling

with C.S., involving her boyfriend in the situation in spite of the trial court’s

                                        - 15 -
Case No. 11-14-10


orders to the contrary, and discussing a move to North Carolina were Linda’s past

choices, which Dr. Ross and the trial court considered to be concerning. Linda’s

“behavioral and emotional problems warranting continued treatment” and the

difficulties in her relationship with C.S. are present circumstances, which need to

be reviewed under the statute’s factor (e). Likewise, a parent’s plan to establish a

residence outside of the state, even though it relates to a future action, needs to be

considered under factor (j). While the trial court noted that no immediate plans

had been made, the present relationship with an out-of-state boyfriend could not

be ignored. Although the trial court quoted Dr. Ross’s statement that Linda’s

behavioral and emotional problems “ ‘may adversely affect her ability to parent

the children,’ ” there is no indication that this single statement about future

possibilities was the sole reason for the trial court’s decision. (Id. at 4.)

       {¶23} Accordingly, Linda’s allegations that the trial court impermissibly

relied on future possibilities, instead of present factors, have no merit. Our review

of the entire record on appeal supports the trial court’s conclusions and its finding

that under the totality of the circumstances, designating Robbin as the residential

parent of C.S. and A.S. was in the best interest of the children. Based on the

foregoing, we overrule the first assignment of error.

                    Second Assignment of Error—Child Support

       {¶24} Linda’s second assignment of error alleges two reasons for why the

trial court abused its discretion in awarding child support. First, Linda complains

                                          - 16 -
Case No. 11-14-10


about the trial court’s failure to provide an explanation as to how it arrived at the

income figure in the child support computation worksheets.          Linda’s second

complaint with respect to the award of child support concerns the tax dependency

exemption. We address each issue separately.

                               Calculation of Income

       {¶25} Based on the lack of the explanation for the income figure used by

the trial court in the child support computation summary worksheet, Linda

suggests that the trial court utilized income figures from her prior employment and

failed to properly verify her current earnings. In her argument, Linda relies on

R.C. 3119.05(A), which requires verification of

       [t]he parents’ current and past income and personal earnings * * * by
       electronic means or with suitable documents, including, but not
       limited to, paystubs, employer statements, receipts and expense
       vouchers related to self-generated income, tax returns, and all
       supporting documentation and schedules for the tax returns.

R.C. 3119.05(A). We have recently recognized an established rule in Ohio that

“parties must exactly adhere to R.C. 3119.05(A) when documenting income.”

(Emphasis added.) Montgomery v. Montgomery, 3d Dist. Union No. 14-14-22,

2015-Ohio-2976, ¶ 37, citing Brose v. Copeland, 3d Dist. No. 13-13-08, 2013-

Ohio-3399, ¶ 16, Reynolds–Cornett v. Reynolds, 12th Dist. Butler No. CA2013-

09-175, 2014-Ohio-2893, ¶ 20, and Benjelloun v. Benjelloun, 12th Dist. Butler No.

CA2012-01-004, 2012-Ohio-5353, ¶ 12 (“ ‘[A] parent must exactly adhere to [the

documentation] requirement and prove their current income by presenting those

                                       - 17 -
Case No. 11-14-10


documents listed in R.C. 3119.05(A)’ ”), quoting Ornelas v. Ornelas, 2012-Ohio-

4106, 978 N.E.2d 946, ¶ 23 (12th Dist.).

       {¶26} In the instant case, Linda provided documentation about her income

from 2012 and 2013, by submitting copies of her tax returns from these years.

(See Ex. 12-14.) The income listed on the most recent form was $29,568.00. (Ex.

12.) Linda testified that in 2013, she worked as a nurse at Van Wert County

Hospital, but she lost that job due to “an infraction.” (Tr. at 382.) She testified that

her RN license was current and there were no reasons for why she would not be

able to continue to work as a registered nurse. (Tr. at 383.) At the time of the

trial, Linda worked “for an individual person,” providing “in-home care.” (Tr. at

377.) She testified that as a result, her income in 2014 would change. (Tr. at 448.)

Linda testified that she would receive $300.00 for a 24-hour shift and $650.00 for

a 48-hour shift. (Tr. at 380-381.) She would get paid $14.50 an hour for “going

over the allotted hours.”     (Tr. at 381.)         In support of this testimony, Linda

submitted two “invoices that [she has] to write” and provide to her employer in

order to get paid. (Tr. at 380.) She testified:

       I would give them like an invoice. It would be like I was self-
       employed, and I write an invoice. You know, they have an amount
       that they pay you for that 24-hour period of care, and they pay me
       weekly.

(Tr. at 379.) The “invoices” covered a period of March 30, 2014, through April

14, 2014, and showed five entries corresponding to the dates on which Linda



                                           - 18 -
Case No. 11-14-10


provided care to the individual, with charges of $300.00, $300.00, $350.00 and

$21.75. (Tr. at 378-379; Ex. 7.) Of note, the copies of invoices before us do not

have Linda’s name on them. (See Ex. 7.) In the child support computation

summary worksheet, the trial court used a figure of        $29,568.00 as Linda’s

income. (R. at 96, App. C.)

      {¶27} Based on the statute and Ohio case law, we conclude that the trial

court did not err in using Linda’s 2013 income, which was verified by her tax

return, rather than her testimony about the two weeks of her 2014 income, which

was not supported by any verifiable documentation contemplated in R.C.

3119.05(A). We have recently addressed a similar issue in a Union County case,

in which we reversed the trial court’s judgment because the income was calculated

“entirely based upon Heather’s testimony.” (Emphasis sic.) Montgomery, 3d

Dist. Union No. 14-14-22, 2015-Ohio-2976, at ¶ 48. “The statute and the case law

interpreting it require more than testimony to satisfy the burden of proof.” Id. We

noted that mother’s “documentation for only three months out of the year” was

incomplete and did not contain information from “which the court could

accurately or properly extrapolate her expected income.” Id.

      Our determination that this documentation is insufficient is
      consistent with this Court’s and other Courts’ precedents on this
      issue. In Basham v. Basham, 3d Dist. Allen No. 1-2-37, 2002-Ohio-
      4694, we reversed a trial court’s determination of gross income
      where insufficient documentation was presented to support a trial
      court’s income determination. Basham at ¶¶ 7-8. In Brose v.
      Copeland, 3d Dist. Seneca No. 13-13-08, 2013-Ohio-3399, we

                                      - 19 -
Case No. 11-14-10


         affirmed a trial court’s finding that testimony could not substitute for
         a lack of documentary evidence under R.C. 3119.05(A). See Brose
         at ¶¶ 15-17. Similar to this Court’s precedent, the Twelfth District
         held in Ornelas v. Ornelas, 12th Dist. Warren No CA2011-08-094,
         2012-Ohio-4106, ¶ 25, that, “Allowing a party in a divorce
         proceeding to reduce his gross income level, and therefore his child
         support obligation, by testimony alone, without proper verification
         as required under R.C. 3119.05(A), is an abuse of the trial court’s
         discretion.”

Id. at ¶ 51; see also Ostmann v. Ostmann, 168 Ohio App. 3d 59, 2006-Ohio-3617,

858 N.E.2d 831, ¶ 53 (9th Dist.) (“Because in November 2003, Howard had not

yet filed his personal tax return, the trial court was required by statute to review

the tax returns from 2000, 2001, and 2002. * * * This court finds that per statute,

the trial court was restrained to review documents, not testimony, to establish

Howard’s income.”).

         {¶28} Based on the above, we conclude that Linda’s contentions have no

merit.     She failed to support her claims about her current income with

documentation required by R.C. 3119.05(A). The self-generated “invoices” can

hardly be told to resemble the required by statute “receipts and expense vouchers

related to self-generated income.” R.C. 3119.05(A). Therefore, the trial court was

required to use Linda’s tax returns to ascertain her income for the purpose of

determining child support. A review of the trial court’s judgment entry and

attached to it Child Support Computation Summary Worksheet confirms that the




                                          - 20 -
Case No. 11-14-10


trial court used the number reflected in Linda’s 2013 tax return as her income

figure. That action was consistent with the statute.3

        {¶29} Therefore, we reject Linda’s complaint that the trial court erred by

failing to provide an explanation as to how it arrived at the income figure. We

further affirm the trial court’s use of income figures from Linda’s prior

employment.

                                   Tax Dependency Exemption

        {¶30} Linda’s second complaint with respect to the award of child support

concerns the tax dependency exemption. Here, Linda relies on R.C. 3119.82,

which states:

        In cases in which the parties do not agree which parent may claim
        the children as dependents, the court shall consider, in making its
        determination, any net tax savings, the relative financial
        circumstances and needs of the parents and children, the amount of
        time the children spend with each parent, the eligibility of either or
        both parents for the federal earned income tax credit or other state or
        federal tax credit, and any other relevant factor concerning the best
        interest of the children.

R.C. 3119.82.         Linda asserts that “there is no indication that the trial court

considered R.C. 3119.82.” (App’t Br. at 12.) As a result, she demands reversal so

that the trial court can consider it and enter its findings in the judgment entry. Of

note, Linda does not state that she was harmed in any way or that the trial court

improperly allocated the tax dependency exemption.                                Furthermore, she


3
 We note that this opinion does not preclude Linda from filing a motion to modify support pursuant to R.C.
3119.79, based on a change of income, if such change is properly documented.

                                                 - 21 -
Case No. 11-14-10


acknowledges that “a trial court is not required to state on the record its reasons

for awarding tax dependency exemptions.” Clark v. Clark, 3d Dist. Union No. 14-

06-56, 2007-Ohio-5771, ¶ 35.

       {¶31} We held in Clark that the record only needs “ ‘to include financial

data in relation to the above factors to support the trial court’s decision.” Id.,

quoting Ankney v. Bonos, 9th Dist. Summit No. 23178, 2006-Ohio-6009, ¶ 40,

overruled on other grounds by Gunderman v. Gunderman, 9th Dist. Medina No.

08CA0067-M, 2009-Ohio-3787. The record in the instant case includes data

relating to the factors required by statute. (See, e.g., R. at 96, App. C. (including

local income tax and health insurance expense numbers in the child support

computation).)

       {¶32} We note that both parties were allowed to share in tax savings

equally, as a result of the trial court’s express consideration of the amount of time

the children spend with each parent. (See R. at 96, at 11.) We further note that

“[p]ursuant to the statute, the custodial parent is presumed to be entitled to claim a

minor child for income tax purposes, and a trial court may only award the tax

exemption to a non-custodial parent if it finds that doing so serves the best

interests of the child.” Hall v. Hall, 3d Dist. Hardin No. 6-10-01, 2010-Ohio-

4818, ¶ 49. As a non-residential parent, Linda was not entitled to the exemption

unless the trial court determined that it would be in the best interest of the children

to grant the exemption to her. See id. It is thus startling that Linda complains

                                        - 22 -
Case No. 11-14-10


about being granted this exemption. We recognize, however, that Robbin did not

appeal the trial court’s judgment4 and the trial court’s express consideration of the

equal parenting time between the parties justifies the equal tax exemption. See id.

Accordingly, the trial court did not abuse its discretion in allocating the tax

dependency exemption.

        {¶33} Based upon the foregoing discussion, we overrule the second

assignment of error.

              Third Assignment of Error—Division of 2012 Tax Refund

        {¶34} While this assignment of error broadly challenges the trial court’s

division of marital property, the only matter at issue is allocation of the proceeds

of the 2012 tax refund. The trial court divided this asset equally between Linda

and Robbin. Linda alleges that such a division was improper. She asserts that

Robbin did not deserve half of the 2012 return because he had failed to contribute

to household and childcare expenses throughout that year.

        {¶35} It is well established that

        [i]n any divorce action, the starting point for a trial court’s analysis
        is an equal division of marital assets. However, R.C. 3105.171(C)
        clearly provides that where an equal division would be inequitable, a
        trial court may not divide the marital property equally but instead
        must divide it in the manner that the court determines to be
        equitable.



4
  Even though Robbin did not file a notice of cross appeal, as required by App.R. 3(C), in his brief he
discusses an error in the trial court’s calculation of child support and demands reversal on grounds other
than the ones raised by Linda. We lack jurisdiction to consider his claim.

                                                 - 23 -
Case No. 11-14-10


Neville v. Neville, 99 Ohio St. 3d 275, 2003-Ohio-3624, 791 N.E.2d 434, ¶ 5, citing

R.C. 3105.171(C), and Cherry v. Cherry, 66 Ohio St. 2d 348, 355, 421 N.E.2d
1293 (1981); accord Schwarck, 3d Dist. Auglaize No. 2-11-24, 2012-Ohio-3902, ¶

26.

       {¶36} In the instant case there is no indication that equal division of

property was inequitable. While Robbin testified that he did not contribute to

household bills after he had moved out of the marital residence, Linda provides no

support for her suggestion that such failure to contribute, while the party does not

reside in the marital residence, requires deviation from the equal division of assets.

There was no testimony that the proceeds of the 2012 tax refund resulted from the

expenses Linda incurred with respect to the marital residence and a review of the

attached exhibits does not support such an inference. We further note that Linda

claimed both children as her 2012 exemption and received a child tax credit for

that year. (See Ex. 13, 14.) Furthermore, Linda fails to recognize that Robbin

paid child support for C.S. in 2012, and that the trial court ordered back child

support for A.S., which covered the period of time in 2012, when Robbin was

recognized as the father.

       {¶37} Based on our review of the record and the attached exhibits, we

cannot conclude that the equal division of the 2012 tax refund was contrary to law,

unreasonable, unsupported by evidence, or grossly unsound. Accordingly, we

overrule the third assignment of error.

                                          - 24 -
Case No. 11-14-10


                       Fourth Assignment of Error—Contempt

       {¶38} In this assignment of error Linda alleges that the trial court abused its

discretion when it overruled her two motions to show cause and refused to find

Robbin guilty of contempt of court. The first motion asked the trial court to hold

Robbin in contempt for canceling his initial appointment with Dr. Ross. The

second motion related to the 2012 tax refund proceeds, which were used to pay his

former attorney, in violation of the trial court’s order.

       {¶39} As we have recently recognized, “[a] trial court has inherent

authority to enforce its prior orders through contempt.” Tretola v. Tretola, 3d

Dist. Logan No. 8-14-12, 2014-Ohio-5484, ¶ 60, citing Dozer v. Dozer, 88 Ohio

App.3d 296, 302, 623 N.E.2d 1272 (4th Dist.1993), and R.C. 2705.02(A).

Contempt proceedings are classified as either civil or criminal. Denovchek v. Bd.

of Trumbull Cty. Commrs., 36 Ohio St. 3d 14, 16, 520 N.E.2d 1362 (1988). The

Ohio Supreme Court provided the following distinguishing features of each type

of contempt actions:

       Because all contempt involves some type of sanction or punishment,
       the distinction between civil and criminal contempt is usually based
       on the purpose to be served by the sanction. State ex rel. Corn v.
       Russo, 90 Ohio St. 3d 551, 554, 740 N.E.2d 265 (2001). If the
       sanction is remedial or coercive and for the benefit of the
       complainant rather than the court, the contempt proceeding is
       usually classified as civil. Brown v. Executive 200, Inc., 64 Ohio
       St.2d 250, 253, 416 N.E.2d 610 (1980). Often, civil contempt is
       characterized by conditional sanctions, i.e., the contemnor is jailed
       until he or she complies with the court order. Id. On the other hand,
       criminal contempt is usually characterized by unconditional prison

                                         - 25 -
Case No. 11-14-10


       terms or fines. Id. at 253–254, 416 N.E.2d 610. The purposes
       behind the sanction in criminal contempt are primarily to punish the
       contemnor and to vindicate the authority of the court. Id. at 254, 416
N.E.2d 610. To determine the purpose of the sentencing court, the
       entire record must be reviewed. State v. Kilbane, 61 Ohio St. 2d 201,
       206, 400 N.E.2d 386 (1980) (the trial court’s sanction does not
       dispose of the issue whether contempt is civil or criminal in nature;
       rather, it is some evidence of what was sought to be accomplished).

Liming v. Damos, 133 Ohio St. 3d 509, 2012-Ohio-4783, 979 N.E.2d 297, ¶ 12.

       {¶40} At the time when the trial court heard the allegations related to

Linda’s contempt motions (at the final hearing), Robbin had already attended the

sessions with Dr. Ross. Therefore, at this point, there was no coercive or remedial

purpose of the contempt sanctions to be served. The only conclusion thus is that

Linda complains about the trial court’s failure to hold Robbin in criminal

contempt, to punish him for canceling his initial appointments.

       {¶41} The burden of proof in criminal contempt is proof beyond a

reasonable doubt.    Id. at ¶ 11.    Furthermore, “[a] party subject to criminal

contempt is afforded many of the same constitutional safeguards that a defendant

in a criminal trial enjoys.” Id. Our review of the record does not support a finding

of a willful violation of the trial court’s order beyond a reasonable doubt. As

noted above, the trial court’s August 20, 2012 order only ordered the appointment

of Dr. Ross and payment for his services. (See R. at 35.) The order was not

expressly directed to Robbin, as Linda was the party who was ordered to pay Dr.

Ross’s fees. While implied in the judgment entry appointing Dr. Ross might have



                                       - 26 -
Case No. 11-14-10


been a requirement of following his recommendations, the filing of a motion with

the trial court requesting that a party be excused from compliance with what was

considered a burdensome, costly, or unreasonable demand by the doctor, is no

cause for criminal punishment. After the trial court’s order to undergo evaluation

with Dr. Ross, Robbin complied with no noted objections. Accordingly, the trial

court did not abuse its discretion in finding that Robbin should not be held in

criminal contempt for canceling a single appointment and requesting relief from

undergoing further evaluations.

       {¶42} As it relates to the tax refund proceeds, irrespective of whether the

contempt was criminal or civil in nature, we affirm the trial court’s finding that

there was insufficient evidence to establish a violation by Robbin. As testified,

Robbin’s prior attorney sent him a letter saying that he was going to apply the

2012 tax refund toward Robbin’s bill. (Tr. at 82.) Linda offered no evidence that

Robbin approved of this decision or that he was responsible for it. Accordingly,

whether we use the civil contempt standard of clear and convincing evidence, see

Tretola, 3d Dist. Logan No. 8-14-12, 2014-Ohio-5484, at ¶ 61, or the criminal

contempt standard of proof beyond a reasonable doubt, Linda provided no

evidence that Robbin had failed to comply with the trial court’s order.

       {¶43} The trial court did not abuse its discretion in overruling Linda’s

motions to show cause. Therefore, the fourth assignment of error is overruled.




                                       - 27 -
Case No. 11-14-10


                                   Conclusion

       {¶44} Having reviewed the arguments, the briefs, and the record in this

case, we find no error prejudicial to Appellant in the particulars assigned and

argued. The judgment of the Common Pleas Court of Paulding County, Ohio,

Domestic Relations Division, is therefore affirmed.

                                                           Judgment Affirmed

SHAW and PRESTON, J.J., concur.

/hlo




                                      - 28 -